 

 

AO 245B {Rev, 05/15/20]8) Judgment`in a Criminal Petty Case (Modified} Page l of 1

UNITED STATES DISTRICT COURT
soUTHERN DlsTRrC'r oF CALIFoRNiA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or After Novernber l, 1987)

Javier Salazar_AlcaraZ Case Number: 3:18-mj-22959~BLM

Kris J. Kraus

Defena'am ’:.' A!!orney
REGISTRATION NO. 76365298

TI-IE DEFENDANT:
pleaded guilty to count(s) 2 of Complaint

|:\ Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Numbergsl
811325 ILLEGAL ENTRY (Misdemeanor) l

|:I The defendant has been found not guilty on count(s)
E Count(s) l of Complaint dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
FIFTEEN (15) DAYS.

\Xl Assessment: $lO WAIVED Fine: WAIVED
E] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendant's economic circumstances

'ruesday, oecember 4, 2018
Date of Imposition of Sentence

ntsb _ .

l

5 ,

j DEC 0 4 2023 HoNoRABLE BARBARA L. MAJoR
UNITED sTA'rEs MAGISTRATE JUDGE

 

 

 

r.':t ,\ on prompt or_)eii-z'r

§\‘(?U EHI. i-{l\§ D|STH|C'!' OF CAL|FOHN|A

 

I.L‘EPUTY

 

 

3:18-mj-22959-BLM

 

